

115 HR 410 IH: Protecting Life Until Natural Death Act
U.S. House of Representatives
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 410IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2017Mr. King of Iowa introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to exclude coverage of advance care planning
			 services under the Medicare program.
	
 1.Short titleThis Act may be cited as the Protecting Life Until Natural Death Act. 2.Exclusion of coverage of advance care planning services under the Medicare programSection 1862(a) of the Social Security Act (42 U.S.C. 1395y(a)) is amended—
 (1)in paragraph (24), by striking the or at the end; (2)in paragraph (25), by striking the period and inserting ; or; and
 (3)by inserting after paragraph (25) the following new paragraph:  (26)which are advance care planning services, other than under section 1812(a)(5)..
			